Citation Nr: 0632198	
Decision Date: 10/16/06    Archive Date: 10/25/06

DOCKET NO.  03-10 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a right ankle 
disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1977 to January 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.  In March 2005, the Board reopened 
and remanded the issue of service connection for a right 
ankle disability.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

After review, the Board observes that the record reflects a 
procedural deficiency.  A March 2006 correspondence sent to 
the AMC reflects a new address for the veteran.  The AMC, 
however, sent the most recent June 2006 supplemental 
statement of the case (SSOC) to his old address.  The Board 
notes that the SSOC contained a notice pursuant to 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the presumption of regularity that 
attends the administrative functions of the Government is 
applicable and that ordinarily it would be presumed that the 
AMC provided the veteran with the June 2006 SSOC and 
Dingess/Hartman notice, unless rebutted by clear evidence to 
the contrary.  See Baldwin v. West, 13 Vet. App. 1, 6 (1999); 
Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994).  The Court 
has declared that VA's use of an incorrect address 
constitutes the clear evidence needed to rebut the 
presumption that it properly notified the veteran.  See 
Fluker v. Brown, 5 Vet. App. 296, 298 (1993); Piano v. Brown, 
5 Vet. App. 25, 26-27 (1993); see also Crain v. Principi, 17 
Vet. App. 182, 189 (2003) (holding that even an incorrect zip 
code on a VA mailing is clear evidence to rebut the 
presumption of regularity).

In light of the above, although the June 2006 SSOC and 
Dingess/Hartman notice were not returned as undeliverable, 
because the record reflects that the veteran provided VA with 
his new address, the Board finds that the presumption of 
regularity has been rebutted and the veteran was not provided 
either the June 2006 SSOC or Dingess/Hartman notice.  Thus, 
to ensure due process, the RO should send the veteran and his 
representative the June 2006 SSOC and Dingess/Hartman notice 
using the current address, as reflected in the veteran's 
March 2006 correspondence.

Accordingly, the case is REMANDED for the following action:

The RO should send the veteran and his 
representative the June 2006 SSOC and 
Dingess/Hartman notice to the veteran's 
current address, as reflected in the March 
2006 correspondence.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


